Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the application filed on November 26, 2019.  
Claims 1-19 are allowable over the prior art of record.
The present invention is directed to a computer implemented method relates to REST (representation state transfer) API (application programming interface) retry logic. Claims 1, 8, and 14 are uniquely identify a distinct feature “receiving, from a REST server system, a first representation state transfer (REST) resource fail notification corresponding to a first REST resource request that failed, determining a respectively associated delay time for the given REST resource fail notification, with all delay times being determined to be a number of time units that is a prime number, sending a first REST resource retry request corresponding to the first REST fail notification, and subsequent to the delaying of the sending of the first REST resource retry request, sending, to the REST server system, the first REST resource retry request”. Claims 2-7, 9-13, and 15-19 are allowance due to dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0243747
5287537
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443